Order affirmed upon the memorandum decision of the Appellate Division, without costs. No opinion.
*952Concur: Chief Judge Desmond and Judges Fuld, Van Voorhis and Burke. Judges Dye and Froessel dissent and vote to reverse upon the ground that there is substantial evidence in the record to support the board’s finding "that claimant sustained an industrial accident (Matter of Kehoe v. London Guar. & Acc. Ins. Co., 303 N. Y. 973; Matter of Sleator v. National City Bank, 309 N. Y. 708; Matter of Brancato v. Cowper Co., 282 App. Div. 752, motion for leave to appeal denied 306 N. Y. 979; Matter of Sawatzki v. Friedman, 4 A D 2d 907, motion for leave to appeal denied 3 N Y 2d 710; Matter of Pauson v. Manger Vanderbilt Hotel, 7 A D 2d 686, motion for leave to appeal denied 5 N Y 2d 710). Taking no part: Judge Foster.